Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb et al. (US 6376590) in view of Thackeray et al. (US 2017/0031244). 
Regarding claims 1, 4, 18 Kolb discloses zirconia sol comprising an aqueous phase having dispersed therein a plurality of single crystal zirconia particles having an average primary particle size less than about 20 nm.  The zirconia sols are substantially non associated having a dispersion index ranging from about 1-3 and are highly crystalline exhibiting a crystallinity index of about 0.65 or greater (abstract). The hydrolysis reaction forms acid modified zirconia particles and also produces free carboxylic acids (i.e., C.sub.2 H.sub.3 O.sub.2 H and R.sub.2 COOH) as a by product.  Therefore, the resultant zirconia sol comprises the acid modified zirconia particles and a mixture of two carboxylic acids in water.  By acid modified zirconia particles it is meant that at least a fraction of the acids are adsorbed to the surface of the zirconia particles (col. 7, last line-col. 8, lines 1-5). The acid include  2-(2-methoxyethoxy) acetic acid (col. 
The only deficiency of Kolb is that Kolb disclose the use of total number of 6 carbon atoms, oxygen atoms, nitrogen atoms and sulfur atoms, while the present claims require the total number of 5 or less of carbon atoms, oxygen atoms, nitrogen atoms and sulfur atoms. 
It is apparent, however, that the instantly claimed amount of total number of carbon atoms, oxygen atoms, nitrogen atoms and sulfur atoms and that taught by Kolb are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of total number of carbon atoms, oxygen atoms, nitrogen atoms and sulfur atoms disclosed by Kolb and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of total number of carbon atoms, oxygen atoms, nitrogen atoms and sulfur atoms, it therefore would have been obvious to one of ordinary skill in the art that the amount of total number of carbon atoms, oxygen atoms, nitrogen atoms and sulfur atoms disclosed in the present claims is but an obvious 
However, Kolb fails to disclose that the zirconium dioxide nanoparticles is coated with secondary carboxylic acid such as isobutyric acid 
Whereas, Thackeray discloses a composite, which is a blend comprising: a nanoparticle comprising a core and a coating surrounding the core; and a polymer, wherein the coating of the nanoparticle comprises a ligand, wherein the ligand is a substituted or unsubstituted C.sub.1-C.sub.16 carboxylic acid or a salt thereof (abstract). The nanoparticle may include a core and a coating surrounding the core.  The coating effectively caps the core of the nanoparticle. For example, the core of the nanoparticle may include zirconium oxide (para 0077). The capping of the metal oxide nanoparticles may be carried out in various manners.  One method includes using a C.sub.1-C.sub.16 carboxylic acid which caps the nanoparticle with either the carboxylic acid or a salt thereof. The capping carboxylic acid may be any carboxylic acid, for example, acetic acid, propionic acid, n-butyric acid, isobutyric acid (para 0078). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to surface-modify or coat the zirconia nanoparticles of Kolb with secondary carboxylic acid such as isobutyric acid as taught by Thackeray motivated by the desire to form zirconium oxide nanoparticles with optimum size, excellent quality and improved yield (para 0076) and high etch resistance.  
Regarding claims 2-3, with respect to the ratio of the oxygen atoms to the number of carbon atoms, When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 5, Kolb discloses zirconia sol comprising an aqueous phase having dispersed therein a plurality of single crystal zirconia particles having an average primary particle size less than about 20 nm (abstract). 
Regarding claims 6-7, As Kolb in view of Thackeray discloses zirconium oxide nanoparticles coated with the compound and secondary carboxylic acid as presently claimed, it therefore would be obvious that R1 of the compound would intrinsically have Hansen solubility parameter distance to ethanol and Hansen solubility parameter distance to water as presently claimed. 
Response to Arguments
Applicants arguments filed on 03/26/2021 have been fully considered, but they are not persuasive.
Applicant argues that Examiner asserts in item 5 on page 3 of the Office Action that “the present claims require the total number of 5 or less carbon atoms, oxygen atoms, nitrogen atoms and sulfur atoms.” However, this assertion is incorrect, because current claim 1 recites that “R1 represents a group comprising a carbon atom and at least one element selected from the group consisting of an oxygen atom, a nitrogen 4 or less” (emphasis added).
However, it is agreed that Kolb does not disclose the total number of carbon atoms, oxygen atoms, nitrogen atoms, and sulfur atoms of 4 or less, but it disclose the total number of atoms of 6 which is close to 4 and it would be obvious to one of ordinary skill in the art to select carboxylic acid that has total number of atoms of 4 or less as carboxylic acids are equivalent and interchangeable unless Applicant provides an evidence/Affidavit that carboxylic acid with total number of atoms of less than 4 provide unexpected properties.
Applicant previously asserted that Kolb teaches (MEAA: 6), which is not overlapped by the presently required total number of “4 or less,” but the Examiner contends that (A) the difference between the number of total atoms of the present claims and Kolb is “slight” and thus Kolb suggests the present total atoms. See items 5-7 on pages 3-4 of the Office Action.
However, it should be noted that Examiner does acknowledge that Kolb does not disclose the total number of atoms of 4 or less and does not mention that total number of atoms in Kolb overlaps the claimed atoms. 
The only deficiency of Kolb is that Kolb disclose the use of total number of 6 carbon atoms, oxygen atoms, nitrogen atoms and sulfur atoms, while the present claims require the total number of 5 or less of carbon atoms, oxygen atoms, nitrogen atoms and sulfur atoms. 
It is apparent, however, that the instantly claimed amount of total number of carbon atoms, oxygen atoms, nitrogen atoms and sulfur atoms and that taught by Kolb  In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of total number of carbon atoms, oxygen atoms, nitrogen atoms and sulfur atoms disclosed by Kolb and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of total number of carbon atoms, oxygen atoms, nitrogen atoms and sulfur atoms, it therefore would have been obvious to one of ordinary skill in the art that the amount of total number of carbon atoms, oxygen atoms, nitrogen atoms and sulfur atoms disclosed in the present claims is but an obvious variant of the amounts disclosed in Kolb, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Applicant argues that contrary to the Examiner’s comments, the difference between the total number of atoms in the present claims and Kolb is not slight, because Kolb teaches that the total number of at least 5 is necessary to achieve its objectives. Indeed, based on the Kolb disclosure, a person having ordinary skill in the art would have been led away from reducing the total number to 4 or less, since such number unsatisfactory for its intended purpose. See, for instance, col. 3, lines 34 to 51 of Kolb.
However, it should be noted that Kolb does not explicitly disclose against using carboxylic acid that has total carbon atoms of 4 or less.
Applicant argues that a person having ordinary skill in the art would have no motivation to modify Kolb with Thackeray.
However, it should be noted that Thackeray clearly provides motivation to surface-modify or coat the zirconia nanoparticles of Kolb with secondary carboxylic acid such as isobutyric acid to form zirconium oxide nanoparticles with optimum size, excellent quality and improved yield (para 0076) and high etch resistance.  Further, both Kolb and Thackeray are analogous art as both are directed towards the core comprising zirconia particles and a coating on to the core comprising carboxylic acid. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONAK C PATEL/Primary Examiner, Art Unit 1788